

114 HCON 157 IH: Expressing the sense of Congress that the United States should continue to exercise its veto in the United Nations Security Council on resolutions regarding the Israeli-Palestinian peace process and oppose anti-Israel measures considered by the United Nations General Assembly.
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 157IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Hastings submitted the following concurrent resolution; which was referred to the Committee on Foreign AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that the United States should continue to exercise its veto in the
			 United Nations Security Council on resolutions regarding the
			 Israeli-Palestinian peace process and oppose anti-Israel measures
			 considered by the United Nations General Assembly.
	
 Whereas a peaceful resolution to the Israeli-Palestinian conflict must come through direct negotiations between the Government of Israel and representatives of the Palestinian Authority;
 Whereas the United Nations is not the appropriate venue for dictating guidelines on the Israeli-Palestinian peace process;
 Whereas the United Nations and its bodies have consistently demonstrated bias against Israel; Whereas measures illustrating this bias include, but are not limited to—
 (1)Resolution 1, adopted during the 29th session of the Commission on the Status of Women on March 20, 2015, which singled out Israel as the world’s sole nation responsible for women’s rights violations;
 (2)Agenda Item 19, adopted during the 69th World Health Assembly on May 25, 2016, which singled out Israel as the world’s sole violator of mental, physical, and environmental health; and
 (3)Agenda Item 19, adopted during the 199th meeting of the Executive Board of the United Nations Educational, Scientific and Cultural Organization (UNESCO) on April 15, 2016, which ignored historic Jewish ties to the Temple Mount and the Western Wall area in Jerusalem’s Old City, condemned Israeli actions taken in response to Palestinian violence, and accused Israel of placing Jewish fake graves in the vicinity of the Al-Aqsa mosque;
 Whereas since its creation in June 2006, the United Nations Human Rights Council has condemned Israel 62 times;
 Whereas it is the long-standing practice of the United States Government to veto any United Nations Security Council resolution dictating guidelines on the Israeli-Palestinian peace process;
 Whereas the United States has vetoed 42 anti-Israel resolutions in the United Nations Security Council;
 Whereas, on April 14, 2016, 388 members of the House of Representatives sent a letter to President Barack Obama urging him to continue the practice of vetoing United Nations Security Council resolutions on Israel, saying that such efforts dangerously hinder the prospects for resuming direct negotiations;
 Whereas Prime Minister Benjamin Netanyahu has offered to continue negotiations seeking a resolution to the Israeli-Palestinian conflict with Palestinian President Mahmoud Abbas without preconditions;
 Whereas, on June 3, 2016, the French Republic convened a conference in Paris to address the Israeli-Palestinian peace process without the presence of representatives from Israel and the Palestinian Territories;
 Whereas if presented to the United Nations Security Council, a resolution based upon the initiative led by the French Republic would dictate parameters of a future two-state solution and impose a settlement upon the two parties after an arbitrary period of time; and
 Whereas the United Nations Security Council has not passed a resolution on the Israeli-Palestinian peace process in over seven years: Now, therefore, be it
	
 That— (1)it is the sense of Congress that any resolution to the Israeli-Palestinian peace process can only come through direct, bilateral negotiations between the Government of Israel and the Palestinian Authority;
 (2)it is the sense of Congress that the United States Government, through its Permanent Representative to the United Nations, should continue its practice of vetoing any United Nations Security Council resolution that unilaterally recognizes a Palestinian state, makes declarations concerning Israeli controlled territories, or dictates terms for the Israeli-Palestinian peace process; and
 (3)Congress expresses support for individuals and organizations working to encourage cooperation between Israelis and Palestinians dedicated to achieving a peaceful resolution to the Israeli-Palestinian conflict.
			